Notice of Allowability
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 21, 23-31, 33-40 are allowed.

Terminal Disclaimer
The terminal disclaimers filed on January 20, 2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US Patent No. 9,680,696 and 9,935,845 have been reviewed and are accepted.  The terminal disclaimers have been recorded.

Response to Arguments/Remarks
Claims 21-40 were rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-10 of U.S. Patent No. 9,680,696.  Claims 21, 24-30, 31, 34-40 were rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3, 6, 9-10, 12 of U.S. Patent No. 9,935,845.  The rejections have been withdrawn in view of the accepted terminal disclaimers.

Claim Rejections - 35 USC § 112
Claims 22-24 and 32-34 were rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim subject matter.  For claims 22 and 32, it was unclear whether "the status" is referring the "a status" which is represented in the interface data.  During the interview conducted on October 27, 2020, Applicant clarified that “the status of each of the plurality of technology assets” recited in claims 22 and 32 referred to the status represented in the interface data, “generating interface data representing a status,” and the interface data representing the status of each of the plurality of technology assets.  Therefore, the rejection has been withdrawn.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The closest prior art of record Iyoob et al. US Patent Publication No. 2014/0278808 teaches a cloud migration system for automated monitoring of compliance with cloud migration protocols, comprising: one or more processors configured to execute stored software instructions to perform operations comprising: identifying a plurality of cloud migration control parameters for assessing cloud deployment readiness of software technology assets (para. [0153] application assessment, e.g. demands, required, needs); accessing a cloud computing platform to obtain utilization data for a plurality of technology assets (para. [0155] track capacity, cost and utilization of provisioned resources, tracking capacity, cost and utilization of applications); continually determining an efficiency position for each of the plurality of technology assets based at least on workload utilization for each technology asset; and continually determining a cloud migration implementation status based on at least one transition statistic (para. [083] assessment. para. [0184] assessment results, benefit value, savings, performance.  readiness value, platform/OS popularity.  fig. 41F, para. [0186] cloud deployment of assessed applications with regard to readiness and benefit).
Prior art of record do not teach in whole or make obvious: generating interface data representing a status of at least one of the plurality of technology assets according to the efficiency position and cloud migration implementation status wherein the status of each of the plurality of technology assets further includes an architectural optimization position   based on architectural component parameters comprising at least one of patching, encryption, resiliency, or tagging.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Joshua Joo whose telephone number is 571 272-3966.  The examiner can normally be reached on Monday-Friday 7am-3pm EST.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Oscar Louie can be reached on 571 270-1684.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).




/JOSHUA JOO/Primary Examiner, Art Unit 2445